Exhibit 10.3 FIRST AMENDMENT TO LOAN AGREEMENT This First Amendment to Loan Agreement (the “Amendment”) is entered into as of November 29, 2016, by and between Agility Capital II, LLC (“Lender”) and Accelerize, Inc. (“Borrower”). RECITALS Borrower and Lender are parties to that certain Loan Agreement dated as of March 11, 2016 and as amended from time to time (the “Agreement”). Lender acknowledges that on or about the date of this Amendment, Borrower is entering into a Confidential Settlement Agreement and Release and related documents, the terms of which have been disclosed to Lender (the “Settlement”). The parties desire to amend the Agreement in accordance with the terms of this Amendment. NOW, THEREFORE, the parties agree as follows: 1.
